DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strinden (2,614,654).
Regarding to claims 1 and 13, Strinden teaches a motor vehicle (12 in Fig. 1) having a body defining an engine compartment, an engine at least partly located within the engine compartment and an air intake system (10) for the engine, the air intake system comprising one or more conduits (20, 24) for directing air towards the engine, wherein at least one said conduit (20, 24) is an air filter housing (88 in Fig. 2) at least partially defined by a cross-member (66 in Fig. 2) forming part of a structural front end 
Regarding to claims 2 and 15, Strinden teaches one of the cross-member (66) and the air filter enclosure (88) defines at least one air outlet (26 in Fig. 1).
Regarding to claims 3 and 15, Strinden teaches the air filter enclosure (88) defines said at least one air outlet (26).
Regarding to claim 4, Strinden shows in Figure 1 that an air flow path (through inlet conduits 20, 22) is defined from the at least one air inlet to the at least one air outlet (26), the air intake system (10) including an air filter (60) located in the air flow path.
Regarding to claim 5, Strinden teaches the air filter enclosure (88) being part of an assembly which includes an air filter (60) mounted to the air filter enclosure (88).
Regarding to claim 7, Strinden teaches the air intake system (10) comprising an air conduit (20, 22) for directing air from the at least one air outlet to the engine (16).
Regarding to claim 8, Strinden teaches the air intake system (10) comprising an air conduit (20, 22) for directing ambient air into the at least one air inlet (see Fig. 1).
Regarding to claim 9, Strinden shows in Figure 1 that an outwardly extending flange (74) extends about a periphery of the, or each, air inlet aperture.
Regarding to claim 10, Strinden teaches the recess (80) defined in the cross-member (66) between a base (86) and one or more peripheral walls (88), at least part of the peripheral walls (88) being upwardly divergent (see details of Figure 2).
Regarding to claim 11, Strinden shows in Figure 1 that the front end module comprises a pair of upright members (62) spaced apart, the cross-member (66) being connected between the upright members (62).
Regarding to claim 12, Strinden teaches the front end module comprises a plurality of cross-members (66 for filter 60 on the left and filter 60 on the right in Fig. 1) connected between the upright members, the air filter housing being at least partially defined by an uppermost one of the cross-members (66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Strinden (2,614,654), as applied supra.
Claims 6 and 16-19 call for the air filter enclosure having a mounting frame releasably mounted to the cross-member and an air filter cover releasably mounted on the mounting frame.  Strinden shows in Figure 1 that both air filters (60) are fixedly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 24, 2022